Title: To George Washington from William Heath, 19 March 1783
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Roxbury, March 19th 1783
                        
                        I have been honored with yours of the 22nd ultimo, and 6th instant.
                        I beleive your Excellency’s answer to the Senate and House of Representatives of this Commonwealth,
                            respecting the eastern frontiers, was under present circumstances Satisfactory.
                        I took the liberty in mine of the 22nd ultimo to mention that my private affairs would not well admit of my
                            Joining the Army before the 15th of April, at which time I should endeavour to pay my respects at Head Quarters, several
                            circumstances in my family will not allow me without great inconvenience and injury to be earlier, later I will not be, if
                            Life and health are spared, and with this I hope your Excellency will be satisfied.
                        I will make enquiry respecting Capt. Day’s health, and ability to do duty with the Army, and whether it be
                            necessary to continue a mustering officer longer at Springfield, and there conduct conformably to your directions.
                        We are impatiently waiting the final decision of the great question, whether we are to have Peace, or War,
                            the reports are numerous and vague, but while the Commissioners continue Siting, it is an Omen in favor of the former. I
                            have the honor to be with the greatest respect your Excellency’s most Obedient Servant
                        
                            W. Heath
                        
                    